Citation Nr: 0917243	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine to include as secondary to service-connected 
osteoarthritis of the cervical spine and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1947 to September 
1948, and from September 1949 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  In June 2004, the Veteran testified at a Travel 
Board hearing before the undersigned.  In January 2005 and 
March 2007, the Board remanded this case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

Arthritis of the lumbar spine was not manifest during 
service, was not manifest within one year of separation, a 
lumbar spine disability including arthritis is not 
attributable to service and is not etiologically related to 
service-connected osteoarthritis of the cervical spine and 
thoracic spine.


CONCLUSION OF LAW

A lumber spine disability including arthritis of the lumbar 
spine was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred or 
aggravated therein nor is a lumbar spine disability including 
arthritis proximately due to, the result of, or aggravated by 
service-connected osteoarthritis of the cervical spine and 
thoracic spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2002 was sent to the claimant.  
Thereafter, VCAA letters were sent in May 2003, May 2007, and 
February 2008.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination and medical opinions were obtained.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  The 
claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disability.  See Barr.  Thus, the Veteran's lay 
assertions are not competent or sufficient in this regard.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  Although it appears that the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran had two periods of active service: from March 
1947 to September 1948, and from September 1949 to August 
1968.  The service treatment records from the first period of 
service reveal no assessment of low back injury or disease.  
The September 1948 separation examination indicated that 
there were no injuries, operations, or hospitals as well as 
no physical complaints.  Physical examination revealed no 
musculoskeletal defects.  Likewise, the service treatment 
records from the second period of service also revealed no 
assessment of low back injury or disease.  His June 1968 
retirement physical examination included a report by the 
Veteran that he had recurrent back pain.  However, the 
examiner indicated that the Veteran had mild arthritis of the 
upper cervical region, as confirmed on x-ray and on other 
inservice evaluation in April 1968.  No abnormality of the 
lumbar spine was demonstrated.  

Immediately after service, the Veteran was examined by VA in 
October 1968.  He reported having pain in the cervical and 
shoulder regions.  Physical examination revealed no 
limitation of motion of any joints as well as no joint 
swelling or tenderness, muscle weakness, or atrophy.  The 
Veteran complained of soreness on overhead arm movement.  No 
diagnosis of a low back disability was made nor did the 
Veteran make any low back complaints.  

There was no manifestation nor diagnosis of arthritis of the 
lumbar spine within one year of either period of service.  

In September 1973, the Veteran was afforded another VA 
examination.  The Veteran again complained of having pain in 
the cervical and scapular regions, but made no complaints 
with regard to the low back area.  X-rays revealed 
osteoarthritis of the thoracic and cervical spine.  No 
diagnosis of a low back disability was made.  

Over 25 years later, the Veteran received VA medical 
treatment for other medical issues.  In an August to 
September 2000 hospitalization report, it was noted that the 
Veteran generally had degenerative joint disease.  

In June 2003, the Veteran was afforded a VA examination.  The 
Veteran did not provide any historical references to low back 
problems.  Although he claimed that he had hip and knee 
problems due to his service-connected neck and thoracic spine 
disability, he did not mention his low back.  Physical 
examination and x-rays resulted in a diagnosis of minimal 
degenerative changes of the lumbosacral spine and minimal 
left convex rotoscoliosis of the lumbar spine.  

In May 2004, the Veteran was afforded another VA examination.  
The claims file was not available for review.  The Veteran 
reported that he had lower back pain.  The examiner performed 
a physical examination and referred to the x-ray report from 
the prior VA examination as well as a current x-rays report.  
The current x-ray revealed small anterior marginal 
osteophytes of L3, L4, and L5.  The x-ray was otherwise 
normal.  

In June 2004, the Veteran testified at a personal hearing.  
At that time, he stated that he believed that he had a low 
back disability which was either related to service or to his 
service-connected cervical and thoracic spine disability.  

In a July 2004 letter, E.L.H., M.D., stated that the Veteran 
had had low back and hip pain dating back years.  She noted 
that electronic records dated back to 1991, with reference to 
the hips.  In 1999, there were complaints of pain in the low 
back.  It was thought that his weight exacerbated mechanical 
low back pain and he was referred for physical therapy.  This 
physician referred to the VA x-ray reports and noted that the 
Veteran had arthritis.  There was no opinion provided 
regarding the etiology of the low back disability, other than 
the statement that his weight had a negative effect on the 
low back.  

In October 2004, the Veteran had a magnetic resonance imaging 
(MRI) of his lumbar spine which revealed left lateral disc 
extrusion at L4-5 extending into the left neural foramen 
causing mass effect on the nerve root.  

In November 2005, the Veteran was afforded another VA 
examination.  The claims file was reviewed.  Physical 
examination and x-rays yielded a diagnosis of left lateral 
disc extrusion at L4-5 with stenosis as well as lumbar 
arthritis.  The examiner opined that it was less likely than 
not that the lumbar arthritis was secondary to, caused by, or 
etiologically related to the original cervical and thoracic 
spine whiplash type injury from being struck from behind in a 
motor vehicle accident during service, over 37 years ago.  

In December 2005, the Veteran was seen by VA on an outpatient 
basis.  At that time, he reported having intermittent back 
pain.  He decided against intervention due to potential 
risks.  In March 2006, the Veteran reported that his "back 
went out on him."

In March 2007, the Board remanded this case for a VA medical 
opinion.  The following action was requested:

Refer the case to a VA orthopedic examiner to provide a 
supplemental opinion on the issue of whether the 
Veteran's arthritis of the lumbar spine is secondary to, 
including on the basis of aggravation, the veteran's 
service- connected osteoarthritis of the thoracic and 
cervical spine.  The claims file must be made available 
to the examiner and the examiner should indicate in 
his/her report whether or not the claims file was 
reviewed.  Based on a review of the claims file, the 
examiner should state the medical probabilities (less 
likely than not; at least as likely as not; or more 
likely than not) that: 

a). any current lumbar spine disability is 
proximately due to, or the result of, the service-
connected osteoarthritis of the cervical spine 
and/or thoracic spine, or 
b). any current lumbar spine disability is 
permanently aggravated by the veteran's service-
connected osteoarthritis of the cervical spine 
and/or thoracic spine. 

The examiner should note that aggravation is defined for 
legal purposes as a worsening of the underlying 
condition versus a temporary flare- up of symptoms.  If 
aggravation is found, the examiner should attempt to 
quantify the degree of additional disability resulting 
from the aggravation based on the record.  The examiner 
should provide a complete rationale for all opinions 
expressed and conclusions reached.

In April 2007, the Veteran had an MRI of his lumbar spine 
which revealed no evidence of bone injury or any bone 
pathology; and mild disc bulge at L2-3, L3-4, L4-5, and L5-
S1, more marked at L2-3.  

In February 2009, a VA examiner reviewed the claims file and 
provided a medical opinion.  It was noted by the examiner 
that the Veteran was service-connected for cervical and 
thoracic spine disability which was incurred due to an 
inservice whiplash injury.  He developed osteoarthritis in 
the cervical and thoracic spine.  This physician opined that 
the Veteran's lumbar spinal stenosis was less likely than not 
related to his cervical and thoracic spine condition.  He 
stated that the cervical and thoracic spine condition was 
related to the inservice whiplash injury.  This whiplash 
affected the cervical and upper thoracic spine and there was 
no evidence of a low back injury.  He said that it sounded 
like this was most likely an upper spinal column injury.  
There was no evidence in the medical literature supporting 
the development of lumbar spinal disease caused by cervical 
spine disease.  He stated that while it is true that many 
patients with cervical spine disease do also develop lumbar 
spine disease, he did not believe that the Veteran's cervical 
and thoracic spine arthritis caused his lumbar spinal 
stenosis.  Further, he opined that there was no lumbar spine 
injury at the time of the whiplash injury.  The examiner also 
indicated that while it was true that patients with 
persistent neck pain or decreased range of motion of the neck 
oftentimes had difficulty in their thoracic spine due to 
increased range of motion demands on the thoracic spine with 
decreased cervical range of motion, in the Veteran's case, 
there was no connection made between the cervical spinal 
stenosis or decreased cervical range of motion and the 
problems in the lumbar spine.  It was therefore his opinion 
that the lumbar spinal arthritis and spinal stenosis were 
less likely than not caused by, secondary to, aggravated by, 
or etiologically related to the Veteran's cervical and 
thoracic spine arthritis.

In sum, the record establishes that the Veteran suffered a 
whiplash injury to his neck and upper back during service.  
However, the service treatment records do not reflect any 
lumbar injury at that time.  There was no diagnosis of any 
lumbar spine disease during either period of service and 
there was no diagnosis of such when the Veteran retired from 
service.  Post-service, there is no record of any 
manifestations of lumbar arthritis within the year after 
service separation for either period.  In fact, the Veteran 
was afforded a VA examination immediately after retiring from 
service and there was no lumbar spine disability at that 
time.  The record shows that a lumbar spine disability was 
diagnosed over three decades after the Veteran was discharged 
from service.  

The medical opinions of record establish that currently 
diagnosed low back disability, including arthritis, it not 
etiologically related to service to include the whiplash 
injury.  There is no contradictory competent opinion of 
record.  As noted, the Veteran's opinion in that regard is 
not competent evidence.  The VA medical opinions are not only 
competent, they are probative evidence regarding that matter.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).

With regard to the assertion that the Veteran's low back 
disability, including arthritis, has been caused by or 
aggravated by his service-connected cervical and thoracic 
spine disability, the VA medical opinions also concluded that 
there is no such etiological relationship.  They are not 
contradicted by any competent opinion.  

In particular, the most recent VA medical opinion addressed 
whether the current lumbar spine disability, including 
arthritis, was directly related to service and/or whether 
there was any etiological nexus to the service-connected 
cervical and thoracic disability.  This examiner concluded 
that current lumbar spine disability was not directly related 
to service and was not etiologically related to the service-
connected cervical and thoracic disability.  The examiner 
reviewed the initial whiplash injury history and well as the 
post-service diagnosis, made many years later.  The examiner 
also explained that there is no medical literature supporting 
a finding that lumbar spine disease is caused by cervical 
spine disease.  The examiner provided a rationale, as cited 
above, for the conclusions made in his report.  As such, the 
Board attaches significant probative value to this report 
which is supported by the other medical opinions of record 
and which is also not contradicted by any other competent 
evidence.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

In light of the foregoing, the Board finds that service 
connection is not warranted on either a direct or secondary 
basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.




ORDER

Entitlement to service connection for a lumbar spine 
disability including arthritis to include as secondary to 
service-connected osteoarthritis of the cervical spine and 
thoracic spine, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


